Citation Nr: 1046402	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from March 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran submitted a specific claim for PTSD in April 2006.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that in claims involving unrepresented Veterans, 
the Board must broadly construe claims, and in the context of 
psychiatric disorders must consider other diagnoses for service 
connection when the medical record so reflects. Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, however, rating 
decisions dated in January 2003 and February 2004 denied the 
Veteran's claim for a psychiatric disorder, characterized as 
panic disorder and nerves.  The Veteran did not appeal those 
determinations and they became final.  He has not sought to 
reopen the previous denials of service connection for psychiatric 
disability other than PTSD.  For this reason, the Board will 
limit its consideration to the claim of service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO denied the Veteran's service connection claim for PTSD for 
the following reasons: service treatment records and medical 
reports show no complaints, treatment for or diagnosis of PTSD; 
service records show no evidence of any medals, awards, or 
decorations indicative of combat; there is no evidence of a 
verifiable in-service stressor or experience; Vet Center records 
from 2003 indicate a "Subdiagnostic PTSD"; and VA treatment 
reports show no diagnosis of PTSD.

In an August 2007 written statement in support of his claim, the 
Veteran indicated that he receives treatment for PTSD at VA 
Medical Center (MC) in Knoxville.  Treatment records were last 
requested from this facility in March 2008 and current records 
from this facility should be associated with the claims folder.  

The Veteran's service personnel records reflect that he served in 
the Republic of Vietnam from August 18, 1971 to September 21, 
1971.  His military occupational specialty was that of a motor 
transportation operator or truck driver.  He received a Vietnam 
Service Medal with/1 Campaign Star.  The Veteran has a current 
assessment of PTSD shown in treatment records of the Vet Center 
dated in 2003.  The Veteran has not cited to any specific 
stressor event that caused his PTSD other than experiencing 
traumatic events.  He has failed to respond to the RO's request 
to submit statements concerning the details of any in-service 
stressors.  Therefore, no stressor(s) has been corroborated.  He 
does not have any decorations or medals signifying combat service 
and has not claimed that he was in combat.  

While neither combat service nor a specific stressor has been 
verified, in July 2010, VA amended its adjudication regulations 
regarding claims for service connection for PTSD by liberalizing 
the evidentiary standard for establishing the required in-service 
stressor.  The amendment eliminates the requirement of evidence 
corroborating the occurrence of claimed in-service stressors 
related to the Veteran's fear of hostile military or terrorist 
activity, and provides that the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended 
to facilitate timely processing of these claims, and is 
applicable to claims pending before VA on the effective date of 
the final rule (July 13, 2010), as well as to claims filed after 
that date.

Under these circumstances, an examination is needed to determine 
whether the Veteran currently meets the criteria for a diagnosis 
of PTSD based on the in-service stressor(s).  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Knoxville VAMC for the period from 
March 2008 to the present.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims folder.

2.  Thereafter, the RO should schedule the 
Veteran for an examination by a VA 
psychiatrist to determine whether the 
diagnostic criteria for PTSD are met.  The 
Veteran's claims file, to include a complete 
copy of this REMAND, must be provided to the 
examiner designated to examine the Veteran, 
and the report of examination should note 
review of the claims file.
All necessary special studies or tests, to 
include psychological testing and evaluation, 
such as the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the 
veteran currently suffers from PTSD related 
to his fear of hostile military or terrorist 
activity while on active duty and whether it 
is adequate to support a diagnosis of PTSD.  
For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror. 

The examination report should include the 
complete rationale for all opinions 
expressed. 



3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim.  If any benefit 
sought is not granted in full, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


